DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The instant claims 1-22 and 36-45 are allowable over the cited prior art of record. The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to perform a method of claims 1 or 36, wherein on a metal layer, an electrochemically active free-standing film of a dry material is placed, followed by removal of a portion of the film so that the free-standing film is intermittently formed on the metal layer in the longitudinal direction of the metal layer. The closest prior art, Lindstrom et al (EP 3033793), teaches a dry free-standing film laminated on a metal foil, however, the reference teaches that the temporary support is peeled away after laminating the free-standing film onto the foil, and does not teach removing a portion of the film so that the film is intermittently formed on the metal layer. Hiroki et al (2018/0226629) teach an electrode (not a free-standing dry film), wherein cuts are made to add flexibility to the electrode for a wearable device and form a curved battery by removing the electrode and the current collector (figures 2B and 2C), and therefore does not teach or suggest the electrode layer being removed intermittently along the longitudinal direction of the metal layer as instantly claimed and defined.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancel non-elected claims 23-35. The claims are drawn to structure, which is broader than the method allowable above, and can be formed by laminating films on the metal layer, therefore the device structure would not be allowable..
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722